Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13,15,1,2,4,9,20,18,7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2013/0215811 A1 to Takaoka et al.
As to claim 12, Takaoka discloses a user equipment, comprising: a memory storing a computer program; and a processor coupled to the memory, wherein the computer program, when executed by the processor, causes the processor to perform operations comprising (Fig. 2 and paragraph 56-71, disclosing UE and components therein): 
receiving uplink resources of at least one cell from a network side device, wherein the uplink resources of each of the at least one cell comprise one or more SRS resource sets (paragraphs 57-71, especially paragraph 57, disclosing the UE receiving “an OFDM signal transmitted from a base station (eNB)”, where such signal contains “UL grant information (allocation bandwidth, MCS set, PUSCH, SRS or 
selecting, according to a predefined rule, at least one SRS resource set of each of the at least one cell for sending (see discussion and citations above, specifically, Figs. 4-12 [and associated discussion in Specification], disclosing various methods of “power scaling”, i.e., the recited “predefined rule”, where the transmission power of a CC configured to transmit SRS is either scaled/adjusted, or left alone, therefore, the scaled/unscaled transmission power of the CC, together with the CC itself,  teaching a “SRS resource set”, where the selected power represents the selected SRS resource set); and, when in a scenario in which an SRS switches between carriers for sending, wherein the scenario is configured by the network side device (see paragraphs 62 and paragraph 77, disclosing “according to the control signal reported from the base station (via higher layer signaling), CC#0, CC#1 and CC#2 are 
As to claim 13, Takaoka discloses the user equipment as in the parent claim 12.
Takaoka further discloses wherein selecting, according to a predefined rule, at least one SRS resource set of each of the at least one cell for sending, when in a scenario in which an SRS switches between carriers for sending, wherein the scenario is configured by the network side device comprises at least one of the following: 
selecting an SRS resource set for usage of beam management, codebook-based transmission, non-codebook-based transmission and antenna switching; 
selecting an SRS resource set for a same purpose as those on a cell currently with a Physical Uplink Shared Channel (PUSCH) transmission; and 
selecting an SRS resource set with an SRS resource set mark of N, wherein N is an integer not less than 0 (Figs. 4-21 and associated discussion in Specification, paragraphs 56-78, for example, disclosing various methods of “power scaling”, i.e., the recited “predefined rule”, where the transmission power of a CC configured to transmit SRS is either scaled/adjusted, or left alone, the scaled and unscaled transmission powers teaching the “SRS resource set[s]”, where the selected power is the selected SRS resource set, where the total number of such SRS resource sets is 2, i.e., N=2).
As to claim 15, Takaoka discloses the user equipment as in the parent claim 12.
Takaoka further discloses wherein the operations comprise: receiving an SRS power control indication from the network side device, wherein the SRS power control indication indicates reduced or increased transmission power of at least one of the one or more SRS resource sets of a cell. (see, e.g., paragraphs 57-62, disclosing that the UE receives from the eNB “UL grant information (allocation bandwidth, MCS set, PUSCH, SRS or PUCCH transmission power information (TPC command …), and 
As to claim 18, Takaoka discloses a network side device, comprising: a memory storing a computer program; and a processor coupled to the memory, wherein the computer program, when executed by the processor, causes the processor to perform operations comprising (see, e.g., paragraph 56-71, disclosing UE that receives control data from eNB/base station, which discloses “network side device” and components therein): 
Sending uplink resources of at least one cell to a user equipment, wherein the uplink resources of each of the at least one cell comprise one or more SRS resource sets (paragraphs 57-71, especially paragraph 57, disclosing the UE receiving “an OFDM signal transmitted from a base station (eNB)”, where such signal contains “UL grant information (allocation bandwidth, MCS set, PUSCH, SRS or PUCCH transmission power information (TPC command …), and aperiodic SRS trigger information …); further see paragraphs 73-78, especially paragraph 77, disclosing “according to the control signal reported from the base station (via higher layer signaling), CC#0, CC#1 and CC#2 are configured as an Scell, Pcell and Scell, respectively”, thus teaching that the UE receives control signaling from the eNB/base-station that allocates CCs to Pcell and Scell, i.e., “receiving uplink resources of at least one cell from a network side device”, where SRSs are configured to be “triggered”/transmitted on all or certain of these CCs, as shown in Figs. 4-21, at certain power levels, a CC [“at least one cell”] and its associated SRS transmission power level teaching “wherein the uplink resources of each of the at least one cell comprise one or more SRS resource sets”, where Figs. 4-21 teach various methods of power scaling/control applied to the transmission power of each affected CC that transmits SRS, thus the SRS transmission power and the associated scaled transmission power of a CC transmitting SRS teaching “uplink resources … comprising one ore more SRS resource sets”; further see paragraph 3, teaching that “transmission power control”/TPC includes power scaling and thus teaching that the TPC commands disclosed in paragraph 62 includes the power scaling parameters pertinent to Figs. 4-12; also see discussion in Specification associated with Figs. 4-12, similarly teaching this limitation); and 
Configuring, for the user equipment, a scenario in which an SRS switches between carries for sending (see paragraphs 62 and paragraph 77, disclosing “according to the control signal reported from the base station (via higher layer signaling), CC#0, CC#1 and CC#2 are configured as an Scell, Pcell and Scell, respectively”, teaching that the UE receives control information from the eNB/base station that configures it to transmit SRS on PCell and Scell(s), i.e., a BRI embodiment of this limitation),
So that the UE selects, according to a predefined rule, at least one SRS resource set of each of the at least one cell for sending (see discussion and citations above, specifically, Figs. 4-12 [and associated discussion in Specification], disclosing various methods of “power scaling”, i.e., the recited “predefined rule”, where the transmission power of a CC configured to transmit SRS is either scaled/adjusted, or left alone, therefore, the scaled/unscaled transmission power of the CC, together with the CC itself,  teaching a “SRS resource set”, where the selected power represents the selected SRS resource set); and, when in a scenario in which an SRS switches between carriers for sending, wherein the scenario is configured by the network side device.

AS to claims 1, 2, 4, see rejections for claims 12, 13 and 15, respectively.
AS to claims 9 and 20, see rejections for claim 15, respectively.
AS to claims 7, see rejections for claim 18, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14,3,8,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0215811 A1 to Takaoka et al., in view of U.S. Patent Publication No. 2015/0245347 A1 to Yi et al.
As to claim 14, Takaoka discloses the method as in the parent claim 12.

Takaoka does not explicitly disclose a cell without a PUSCH transmission.
Yi discloses a cell without a PUSCH transmission (paragraphs 94, 109 and 112, disclosing dropping a PUSCH on a SCell, teaching this limitation).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Yi’s teachings above, in conjunction with and to modify Takaoka’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA that Takaoka’s Scell may be modified by Yi to not contain a PUSCH.  This is further at least because these references are in the same field of endeavor with regard to managing multi-cell/Pcell/SCell systems. The suggestion or motivation would have been to improve the utilization of Pcell and Scells. (Yi, paragraphs 1-13; Takaoka, paragraphs 1-30 and Figs. 4-21).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
AS to claims 3,8,19, see rejections for claims 14, respectively.

Claim 16, 17,5,6,10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2013/0215811 A1 to Takaoka et al., in view of U.S. Patent Publication No. 2014/0219232 A1 to Takeda et al.
As to claim 16, Takaoka discloses the method as in the parent claim 15.

Takaoka does not explicitly disclose an SRS transmission request; the SRS transmission request corresponding to the transmission power indication.
Takeda discloses the SRS power control indication comprises an SRS transmission request and a transmission power indication of at least one SRS resource set list, the SRS transmission request corresponding to the transmission power indication of the at least one SRS resource set list. (paragraph 22, disclosing the UE receiving a TPC command applied to an A-SRS, which causes the transmit power applicable for the A-SRS to be updated/adjusted; where the UE also receives a “transmission request” that causes the A-SRS to be transmitted).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takeda’s teachings above, in conjunction with and to modify Takaoka’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to modify Takaoka’s SRS TPC method with the SRS TPC and SRS transmit request disclosed in TAkeda.  This is further at least because these references are in the same field of endeavor with regard to SRS management. The suggestion or motivation would have been to improve the implementation of SRS transmissions and receptions. (Takeda, paragraphs 1-23; Yi, paragraphs 1-13; Takaoka, paragraphs 1-30 and Figs. 4-21).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited references, and one skilled 
As to claim 17, Takaoka discloses the method as in the parent claim 15.
Takaoka further discloses the SRS power control indication comprises a transmission power indication. (see, e.g., paragraphs 57-62, disclosing that the UE receives from the eNB “UL grant information (allocation bandwidth, MCS set, PUSCH, SRS or PUCCH transmission power information (TPC command …), and aperiodic SRS trigger information …) and paragraph 3, teaching that “transmission power control”/TPC includes power scaling and thus teaching that the TPC commands disclosed in paragraph 62 includes the power scaling parameters pertinent to Figs. 4-12)
Takaoka does not explicitly disclose an SRS transmission request; the SRS transmission request corresponding to the transmission power indication.
Takeda discloses the SRS power control indication comprises at least one SRS transmission request and at least one SRS resource set transmission power indication, and the at least one SRS transmission request corresponds to the at least one SRS resource set transmission power indication one by one. (paragraph 22, disclosing the UE receiving a TPC command applied to an A-SRS, which causes the transmit power applicable for the A-SRS to be updated/adjusted; where the UE also receives a “transmission request” that causes the A-SRS to be transmitted).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize Takeda’s teachings above, in conjunction with and to modify Takaoka’s teachings above to reject the limitations of this claim, at least because it would have been obvious to a PHOSITA to modify Takaoka’s SRS TPC method with the SRS TPC and SRS transmit request disclosed in TAkeda.  This is further at least because these references are in the same field of endeavor with regard to SRS 
AS to claims 5,10, see rejections for claims 16, respectively.
AS to claims 6,11, see rejections for claim 17, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463